Citation Nr: 0713927	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-08 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to service connection for claimed hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1945 to 
March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 RO rating decision.  

The case is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran when further action, on his part, is required.  


REMAND

The veteran asserts that his current hearing loss is the 
result of working around diesel engines during military 
service.  

In March 2004, the veteran indicated that the records 
referable to audiological examinations since his separation 
from service had been destroyed.  To date, the veteran has 
not submitted any current evidence of a hearing loss.  

The veteran's service medical records do not show hearing 
loss during service.  However, the absence of a hearing 
disability during service is not always fatal to a service 
connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Accordingly, the RO should arrange for the veteran to undergo 
VA audiological examination in order to ascertain the nature 
and likely etiology of the claimed hearing loss.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2005).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
veteran and death of an immediate family member.  

In addition to affording the veteran a medical examination, 
the RO should also give the veteran opportunity to present 
evidence to support his claim of service connection.  

The RO should invite the veteran to submit all evidence in 
his possession that is not already of record, and ensure that 
its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his claim.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.The veteran should be scheduled for a 
VA examination to determine the nature 
and likely etiology of the claimed 
hearing loss.  The claims file must be 
made available to the examiner, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  

All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not that the veteran has current hearing 
disability due to noise exposure, to 
include the that due to diesel engines, 
or other event or incident of his period 
of military service during World War II.  

The examiner must explain the rationale 
for all opinions given.  If the examiner 
cannot reach an opinion without resorting 
to speculation, the examiner should so 
state and explain the basis for such 
determination.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue of service connection for hearing 
loss should be reviewed in light of all 
the evidence of record.  

If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
may furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 41 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


